Title: From Thomas Jefferson to Bernard McMahon, 25 April 1806
From: Jefferson, Thomas
To: McMahon, Bernard


                        
                            Washington Apr. 25. 06.
                        
                        Th: Jefferson returns his thanks to mr McMahon for the book he has been so kind as to send him. from the
                            rapid view he has taken of it & the original matter it appears to contain he has no doubt it will be found an useful aid
                            to the friends of an art, too important to health & comfort & yet too much neglected in this country. the seeds which
                            Th:J. recieved from the Missouri had been send to the Philosophical society; but of some which had been recieved from the
                            Mediterranean Th:J sent a few of the most valuable kinds to mr McMahon by mr Duane; and will recollect him should he
                            recieve any thing in that way hereafter curious or valuable. Th:J. has been many years endeavoring to get some seed of the
                            Tarragon, but without success. if mr McMahon has any, a little of it will be acceptable.
                    